Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 25-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANTOS et al (10,514,541) in view of GUENTER et al (9,727,991).


 	Claim 22 adds into claim 21 “wherein the one or more processors are to adjust at least one of the first foveal region, the second foveal region, or the extra- foveal regions based on the eye-tracking information” (Tantos, column 10, lines 3-21; column 15, lines 24-37).

	Claim 23 adds into claim 21 “wherein the one or more processors are to reduce resolution of a pixel value of the reduced resolution by: selecting the pixel value in a group of pixels; and duplicating the pixel value to neighboring pixels” which is well-known in the art as the display resolution is known as the number of distinct pixels in each dimension that can be displayed (e.g., duplicating the pixel value to neighboring pixels reduces the number of distinct pixels in each dimension or reducing the display resolution).

	Claim 25 adds into claim 21 “wherein the one or more processors are to, responsive to the data being rendered: load the first foveal frame buffer at a first rate; 

	Claim 26 adds into claim 25 “wherein the data is rendered when the first subset of the data and the second subset of the data are generated at the full resolution and the third subset of the data is generated at the reduced resolution” (Tantos, column 12, lines 37-51; column 15, lines 24-37 – the left eye focal region and the right eye focal region are displayed at full resolution; whereas, the secondary, or outside the focal regions of the left-eye and right-eye secondary regions are displayed at reduced resolution).

	Claim 27 adds into claim 25 “wherein the first rate is equivalent to the second rate, the first rate and the second rate being different than the third rate” (Tantos, column 13, lines 47-56; column 14, lines 35-46 – the data transferred for the focal region of the left-eye is same as for the focal region of the right eye, and is different than the outside the focal regions of the left and right eyes).

	Claim 41 adds into claim 21 “wherein the first subset of the data, the second subset of the data, and the third subset of the data are combined using alpha-blending, the first subset of the data or the second subset of the data included in a first alpha-blending layer and the third subset of the data included in a second alpha-blending layer”(Guenter, column 9, lines 4-24 and figure 5 - showing elliptical blend masks 500A and 500B for blending three eccentricity layers to render a foveated image 502).  Thus, 

	Claims 28-34, 25-40 claim a non-transitory computer readable storage medium comprising instructions and a method based on the system of the claims 21-23, 25-27 and 41; therefore, they are rejected under a similar rationale.

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,460,704. Although the claims at issue are not identical, they are not patentably distinct from each other as showed in the previous office action (mailed 11/10/2020).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616